                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 VERONICA HANEY,                                        )
                                                        )
         Plaintiff,                                     )
                                                        )
 v.                                                     )         No. 3:20-CV-268-TRM-DCP
                                                        )
 BRIAN TILLER,                                          )
                                                        )
         Defendant.                                     )


                                    MEMORANDUM AND ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

         Now before the Court is Plaintiff’s Motion to Appoint Counsel [Doc. 14], filed on October

 28, 2020. For grounds, Plaintiff states that her case was recently removed from the Campbell

 County General Sessions Court, where she attempted to file in small claims court because she did

 not “have the means to pay for lawyers in higher courts.” [Id.]. Plaintiff claims that she has

 attempted to obtain legal representation, includes names of several attorneys that she has contacted,

 and states that she is disabled.

        The appointment of counsel in civil cases is not a constitutional right, but the Court may

 use its discretion to appoint counsel in civil cases under certain circumstances. Brubaker v.

 Barrett, 801 F. Supp. 2d 743, 763 (E.D. Tenn. 2011). Pursuant to 28 U.S.C. § 1915(e)(1), the

 Court “may request an attorney to represent any person unable to afford counsel.” 29 U.S.C. §

 1915(e)(1)). For a requesting party to be appointed counsel in a civil case, the requesting party

 must first show that he/she has no financial means to afford an attorney. Brubaker, 801 F. Supp.

 2d at 763. Second, the appointment of counsel in civil cases is not a constitutional right, but instead



Case 3:20-cv-00268-TRM-DCP Document 16 Filed 10/30/20 Page 1 of 2 PageID #: 61
 “a privilege that is justified only by exceptional circumstances.”           Id. (quoting Lavado v.

 Keohane, 992 F.2d 601, 606 (6th Cir. 1993)).

          In considering if exceptional circumstances exist, courts have “examined the type of case

 and the abilities of the plaintiff to represent himself,” which “generally involves a determination

 of the complexity of the factual and legal issue involved.” Id. (quoting Lavado, 992 at 606). It is

 Plaintiff’s burden to show that exceptional circumstances exist. Id.

        At this time, the Court finds that Plaintiff has not established the sort of exceptional

 circumstances that would warrant the appointment of counsel on her behalf. First, the Court notes

 that Plaintiff paid the filing fee in Campbell County General Sessions Court. Additionally,

 Plaintiff does not detail how she will be unable to proceed in this lawsuit, and merely states her

 unfamiliarity with the removal process to federal court. Moreover, the parties’ Rule 26(f) planning

 report [Doc. 12] does not detail that the discovery planning conference was unproductive or that

 Plaintiff will be unable to proceed in bringing her claims. The Court does not find that the

 Complaint involves complicated legal issues.           Therefore, Plaintiff has not established the

 exceptional circumstances required for the appointment of counsel in a civil case. The Court

 directs Plaintiff to the Local Rules for this District, as well as the Federal Rules of Civil Procedure.

 Accordingly, the Court finds the Motion to Appoint Counsel [Doc. 14] not well-taken, and it is

 DENIED.

        IT IS SO ORDERED.

                                                ENTER:


                                                Debra C. Poplin
                                                United States Magistrate Judge




                                                    2

Case 3:20-cv-00268-TRM-DCP Document 16 Filed 10/30/20 Page 2 of 2 PageID #: 62
